Wright, J.,
dissenting. The majority correctly states, “Because a VSSR results in a penalty, specific safety requirements must be strictly construed in the employer’s favor.” However, the majority then proceeds to expansively construe “all operations in connection therewith,” Ohio Adm.Code 4121:l-3-01(A), to the detriment of Croson, the employer. That phrase, while admittedly quite inclusive, does not encompass every single activity connected in any way with the construction trade.
The commission determined that accepting a ride in a company van as a matter of personal convenience is not an activity connected with construction. I would affirm that determination because it makes common sense and it surely is “not patently illogical.” See State ex rel. Harris v. Indus. Comm. (1984), 12 Ohio St.3d 152, 153, 12 OBR 223, 224, 465 N.E.2d 1286, 1288. Accordingly, I respectfully dissent.
Moyer, C.J., and Cook, J., concur in the foregoing dissenting opinion.